DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined.

Claim Interpretation
Claim 1 is directed to “A computer program predictor comprising: a processor configured to access a program attribute predictor; and a memory storing a search component configured to search a space of possible programs …” The term “computer program predictor” is not commonly regarded as one of the statutory categories of patentable subject matter. However, the claim limits the “computer program predictor” to “a processor” and “a memory”. The description of memory used for storage provided in paragraph 0093 appears to provide support for a non-transitory storage medium. The claimed “memory storing a search component” of claim 1 is interpreted as being limited to a non-transitory storage medium as generally described in paragraph 0093. As such, claim 1 is considered to be directed to a statutory system claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the decoder" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this limitation will be interpreted as “a decoder.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,782,939. Although the claims at issue are not identical, they are not patentably distinct from each other because for example, with respect to claim 1, 10,782,939 claims the following:

Instant Application No. 17/006,641
U.S. Patent No. 10,782,939
1. A computer program predictor comprising: a processor configured to access a program attribute predictor; and a memory storing a search component configured to search a space of possible programs, to predict a program which, given an input data instance and an output data instance, will compute the output data instance from the input data instance, the search being guided by attributes predicted by the program attribute predictor given the input data instance and the output data instance.
1. A computer program predictor comprising: a processor configured to access a program attribute predictor; and a memory storing a search component configured to search a space of possible programs, to predict a program which, given an input data instance and an output data instance, computes the output data instance from the input data instance, the search being guided by attributes predicted by the program attribute predictor given the input data instance and the output data instance, ….
2. The computer program predictor of claim 1, the program attribute predictor having been trained on information about a plurality of programs, the information comprising: pairs of input and output data of the programs, and attributes of the programs.
2. The computer program predictor of claim 1, wherein the program attribute predictor having been trained on information about a plurality of programs, the information comprising: pairs of input and output data of the programs, and attributes of the programs.
3. The computer program predictor of claim 1 where the search component is configured to search the space of possible programs using an exploration order which is influenced by the predictions of the program attribute predictor.
3. The computer program predictor of claim 1, wherein the search component is configured to search the space of possible programs using an exploration order which is influenced by the predictions of the program attribute predictor.
4. The computer program predictor of claim 1 where the program attribute predictor predicts a probability value for each of a plurality of possible functions and the search component searches for a new function to add to the program, from the plurality of possible functions, by assessing those sequentially in an order influenced by the probability values.
1. … wherein the program attribute predictor predicts a probability value for each of a plurality of possible functions, wherein the search component searches for a new function to add to the program, from the plurality of possible functions, by assessing those sequentially in an order influenced by the probability values, …
5. The computer program predictor of claim 4 where the search component is configured such that the most likely attributes, as predicted by the program attribute predictor, are assessed first.
4. The computer program predictor of claim 1, wherein the search component is configured such that the most likely attributes, as predicted by the program attribute predictor, are assessed first.
6. The computer program predictor of claim 1 where the search component is configured to carry out a depth first search.
1. … wherein the search component performs a depth first search …
7. The computer program predictor of claim 1 where the search component is configured to maintain a plurality of active functions, so that the top k most probable functions according to the program attribute predictor are in the active set, and performs depth first search with the plurality of active functions.  
1. … wherein the search component is further configured to maintain a plurality of active functions, so that a plurality of top probable functions according to the program attribute predictor is in the active set, and wherein the search component performs a depth first search with the plurality of active functions …
8. The computer program predictor of claim 1 where the program attribute predictor is configured to predict one or more of: an indicator of whether a specified function is the first function used in the program, an indicator of whether a specified function is the last function used in the program, the presence of a loop in the program, the number of different functions used in the program.
5. The computer program predictor of claim 1, wherein the program attribute predictor is configured to predict one or more of: an indicator of whether a specified function is a first function used in the program, an indicator of whether a specified function is the last function used in the program, a presence of a loop in the program, a number of different functions used in the program.
9. The computer program predictor of claim 1 where the program attribute predictor is a machine learning system selected from one or more of: a neural network, a random decision forest, a kernel method, a linear logistic regression.
6. The computer program predictor of claim 1, wherein the program attribute predictor is a machine learning system selected from one or more of: a neural network, a random decision forest, a kernel method, and a linear logistic regression.
10. The computer program predictor of claim 1 where the program attribute predictor comprises a neural network encoder configured to encode individual input- output examples of a program into encodings and to pool the encodings into a single encoding.
7. The computer program predictor of claim 1, wherein the program attribute predictor comprises a neural network encoder configured to encode individual input-output examples of a program into encodings and to pool the encodings into a single encoding.
11. The computer program predictor of claim 1 where the program attribute predictor comprises a neural network encoder and a neural network decoder and where the neural network encoder has a feed-forward architecture.
8. The computer program predictor of claim 1, wherein the program attribute predictor comprises a neural network encoder and a neural network decoder and where the neural network encoder has a feed-forward architecture.
12. The computer program predictor of claim 1 where the program attribute predictor comprises a neural network encoder and a neural network decoder and where the neural network encoder has a gated recurrent neural network architecture.
9. The computer program predictor of claim 1, wherein the program attribute predictor comprises a neural network encoder and a neural network decoder and where the neural network encoder has a gated recurrent neural network architecture.
13. The computer program predictor of claim 1 where the program attribute predictor comprises a neural network encoder which is a differentiable mapping from a set of M input-output examples generated by a single program to a latent real-valued vector.
10. The computer program predictor of claim 1, wherein the program attribute predictor comprises a neural network encoder which is a differentiable mapping from a set of M input-output examples generated by a single program to a latent real-valued vector.
14. The computer program predictor of claim 13 where the decoder is a differentiable mapping from the latent real-valued vector produced by the encoder to predictions of attributes of the program.
11. The computer program predictor of claim 10, wherein a decoder is a differentiable mapping from the latent real-valued vector produced by the encoder to predictions of attributes of the program.
15. The computer program predictor of claim 1 where the program attribute predictor is a neural network having been trained using negative cross-entropy.
12. The computer program predictor of claim 1, wherein the program attribute predictor is a neural network having been trained using negative cross-entropy.
16. The computer program predictor of claim 1 wherein the predicted program comprises a spreadsheet formula of a spreadsheet application, and wherein the input data instance and the output data instance are extracted from the spreadsheet application.
13. The computer program predictor of claim 1, wherein the predicted program comprises a spreadsheet formula of a spreadsheet application, and wherein the input data instance and the output data instance are extracted from the spreadsheet application.
17. The computer program predictor of claim 1 wherein the input data instance and the output data instance are patterns of user input at a user interface of a computing device.
14. The computer program predictor of claim 1, wherein the input data instance and the output data instance are patterns of user input at a user interface of a computing device.
18. The computer program predictor of claim 1 wherein the search component comprises a cache and is configured to cache intermediate results of the search and to reuse the cached intermediate results.
15. The computer program predictor of claim 1, wherein the search component comprises a cache and is configured to cache intermediate results of the search and to reuse the cached intermediate results.
19. A computer-implemented method comprising: accessing, using a processor, a program attribute predictor; and searching a space of possible programs, to predict a program which, given an input data instance and an output data instance, will compute the output data instance from the input data instance, the search being guided by attributes predicted by the program attribute predictor given the input data instance and the output data instance, 
wherein the predicted program comprises a spreadsheet formula of a spreadsheet application, and wherein the input data instance and the output data instance are extracted from the spreadsheet application.
17. A computer implemented method comprising: accessing, using a processor, a program attribute predictor; and searching a space of possible programs, to predict a program which, given an input data instance and an output data instance, computes the output data instance from the input data instance, the search being guided by attributes predicted by the program attribute predictor given the input data instance and the output data instance, … 
13. … wherein the predicted program comprises a spreadsheet formula of a spreadsheet application, and wherein the input data instance and the output data instance are extracted from the spreadsheet application.
20. A computer implemented method comprising: accessing, using a processor, a program attribute predictor; and searching a space of possible programs, to predict a program which, given an input data instance and an output data instance, will compute the output data instance from the input data instance, the search being guided by attributes predicted by the program attribute predictor given the input data instance and the output data instance.
17. A computer implemented method comprising: accessing, using a processor, a program attribute predictor; and searching a space of possible programs, to predict a program which, given an input data instance and an output data instance, computes the output data instance from the input data instance, the search being guided by attributes predicted by the program attribute predictor given the input data instance and the output data instance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Synthesizing Data Structure Transformations from Input-Output Examples” by Feser et al. (“Feser”) in view of “A Machine Learning Framework for Programming by Example” by Menon et al. (“Menon”). 

	In regard to claim 1, Feser discloses:
1. A computer program predictor comprising:  See Feser, at least sections 4 and 5 describing a computer program predictor.
a processor configured to access a program attribute predictor; and See Feser, p. 230, left column, under “Inductive generalization,” e.g. “We infer a type.” Also, under “Best-first enumerative search,” e.g. “Specifically, the algorithm maintains a ‘frontier’ of candidate expressions and hypotheses that need to be explored next and, at each point in the search, picks the least-cost item from this frontier. We show that this search strategy allows us synthesize the simplest program that fits the examples.” Also note that section 5 describes software implementation which inherently requires a processor to execute the code.
a memory storing a search component configured to search a space of possible programs, to predict a program which, given an input data instance and an output data instance, will compute the output data instance from the input data instance, See Feser, p. 229, bottom of right column, e.g. “The input to our algorithm is a set of input-output examples that define the behavior of the target program on certain small-sized instances. On such an input, the synthesis algorithm either times our or returns a program that fits the examples.” Also see p. 230, bottom of left column, e.g. “enumerative search.” Also note that section 5 describes software implementation, which inherently requires some form of memory to store executable code components.
the search being guided by attributes predicted by the program attribute predictor given the input data instance and the output data instance. See Feser, p. 230, left column, under “Inductive generalization,” e.g. “We infer a type.” Also, under “Best-first enumerative search,” e.g. “Specifically, the algorithm maintains a ‘frontier’ of candidate expressions and hypotheses that need to be explored next and, at each point in the search, picks the least-cost item from this frontier. We show that this search strategy allows us synthesize the simplest program that fits the examples.” Note that section 2.2 specifically describes a search guided by attributes.

	In regard to claim 2, Feser also discloses:
2. The computer program predictor of claim 1, the program attribute predictor having been trained on information about a plurality of programs, the information comprising: pairs of input and output data of the programs, and attributes of the programs. See Feser, p. 229, bottom of right column, e.g. “The input to our algorithm is a set of input-output examples that define the behavior of the target program on certain small-sized instances.” Also see section 2.2 describing training with attributes.

	In regard to claim 3, Feser also discloses:
3. The computer program predictor of claim 1 where the search component is configured to search the space of possible programs using an exploration order which is influenced by the predictions of the program attribute predictor. See Feser, p. 230, left column, under “Best-first enumerative search,” e.g. “Using the principle of Occam’s razor, our search algorithm prioritizes simpler expressions and hypotheses. Specifically, the algorithm maintains a ‘frontier’ of candidate expressions and hypotheses that need to be explored next and, at each point in the search, picks the least-cost item from this frontier. We show that this search strategy allows us synthesize the simplest program that fits the examples.” Also see Menon as cited above.

In regard to claim 4, Feser also discloses:
4. The computer program predictor of claim 1 where the program attribute predictor predicts a … [cost] for each of a plurality of possible functions and the search component searches for a new function to add to the program, from the plurality of possible functions, by assessing those sequentially in an order influenced by the [cost]. See Feser, p. 230, left column, under “Best-first enumerative search,” e.g. “Specifically, the algorithm maintains a ‘frontier’ of candidate expressions and hypotheses that need to be explored next and, at each point in the search, picks the least-cost item from this frontier. We show that this search strategy allows us synthesize the simplest program that fits the examples.” 
Feser does not expressly disclose predicting a probability value and assessing in an order influenced by the probability values. However, Menon teaches this. See Menon, section 1.1, p. 3, Table 1, along with left column, e.g. “Each rule corresponds to a function1 (possibly with bound arguments) or constant in the underlying programming language. The rule probabilities are computed from weights on the clues that generate them, which in turn are learned from a training corpus of input-output examples. To learn f(•), we now search through derivations of this grammar in order of decreasing probability.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feser’s search with Menon’s probabilities in order to reduce search time as suggested by Menon (see p. 3, top of right column).

	In regard to claim 5, Feser also discloses:
5. The computer program predictor of claim 4 where the search component is configured such that the most likely attributes, as predicted by the program attribute predictor, are assessed first. See Feser, p. 230, left column, under “Best-first enumerative search,” e.g. “Specifically, the algorithm maintains a ‘frontier’ of candidate expressions and hypotheses that need to be explored next and, at each point in the search, picks the least-cost item from this frontier. We show that this search strategy allows us synthesize the simplest program that fits the examples.” Also see Menon as cited above.

	In regard to claim 8, Feser also discloses:
8. The computer program predictor of claim 1 where the program attribute predictor is configured to predict one or more of: an indicator of whether a specified function is a first function used in the program, an indicator of whether a specified function is the last function used in the program, the presence of a loop in the program, the number of different functions used in the program. See Feser, sections 2.1-2.3 providing predictions of first and last functions in a program as well as which functions used in the program.

	In regard to claim 16, Feser also discloses:
16. The computer program predictor of claim 1, wherein the predicted program comprises a spreadsheet formula of a spreadsheet application, and wherein the input data instance and the output data instance are extracted from the spreadsheet application. See Feser, section 1, right column on p. 229, e.g. “spreadsheet.”

	In regard to claim 17, Feser also discloses:
17. The computer program predictor of claim 1, wherein the input data instance and the output data instance are patterns of user input at a user interface of a computing device. See Feser, section 1, right column on p. 229, e.g. “spreadsheet.”

	In regard to claim 19, Feser also discloses:
19. A computer-implemented method comprising: See Feser, section 4, generally describing a method, and also section 5 describing implementation of the method on a computer. 
All further limitations of claim 19 have been addressed in the above rejection of claims 1 and 16.

	In regard to claim 20, Feser also discloses:
20. A computer implemented method comprising: See Feser, section 4, generally describing a method, and also section 5 describing implementation of the method on a computer.
All further limitations of claim 20 have been addressed in the above rejection of claim 1.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Feser and Menon as applied above, and further in view of United States Patent Application Publication 2003/0101152 by Hicks (“Hicks”).

	In regard to claim 6, Feser and Menon do not expressly disclose: 
6. The computer program predictor of claim 1 where the search component is configured to carry out a depth first search. However, this is taught by Hicks. See Hicks, ¶ 0019, e.g. “depth-first searches.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feser’s search with Hicks’ depth-first search since such a search is easily implemented by one of ordinary skill in the art as noted by Hicks.

	In regard to claim 7, Feser also discloses:
7. The computer program predictor of claim 1 where the search component is configured to maintain a plurality of active functions, so that the top k most probable functions according to the program attribute predictor are in the active set, and See Feser, p. 230, bottom of left column, e.g. “enumerative search.” Feser and Menon do not expressly disclose: performs depth first search with the plurality of active functions. However, this is taught by Hicks. See Hicks, ¶ 0019, e.g. “depth-first searches.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feser’s search with Hicks’ depth-first search since such a search is easily implemented by one of ordinary skill in the art as noted by Hicks.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feser and Menon as applied above, and further in view of United States Patent Application Publication 2012/0008838 by Guyon et al. (“Guyon”).

In regard to claim 9, Feser and Menon do not expressly disclose:
9. The computer program predictor of claim 1 where the program attribute predictor is a machine learning system selected from one or more of: a neural network, a random decision forest, a kernel method, a linear logistic regression. However, Guyon teaches this. See ¶ 00152. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feser’s algorithm with Guyon’s implementations to provide the programs of Feser. Using the known techniques of Guyon to provide the programs of Feser would have been obvious to one of ordinary skill.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Feser and Menon as applied above, and further in view of United States Patent Application Publication 2018/0200265 by Bhaskar et al. (“Bhaskar”).

	In regard to claim 10, Feser and Menon do not expressly disclose:
10. The computer program predictor of claim 1 where the program attribute predictor comprises a neural network encoder configured to encode individual input- output examples of a program into encodings and to pool the encodings into a single encoding. However, Bhaskar teaches the use of a neural network encoder for encoding data. See ¶ 0140, e.g. “neural network.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feser’s input-output with Bhaskar’s neural network encoder in order to provide unsupervised learning as suggested by Bhaskar.

	In regard to claim 11, Feser and Menon do not expressly disclose:
11. The computer program predictor of claim 1 where the program attribute predictor comprises a neural network encoder and a neural network decoder and where the neural network encoder has a feed-forward architecture. However, Bhaskar teaches the use of a feed-forward neural network encoder/decoder. See Bhaskar, ¶ 0140. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feser’s algorithm with Bhaskar’s neural network in order to provide unsupervised learning as suggested by Bhaskar. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feser and Menon as applied above, and further in view of Bhaskar United States Patent Application Publication 2018/0144265 by Bonawitz et al. (“Bonawitz”).
	
In regard to claim 12, Feser and Menon do not expressly disclose:
12. The computer program predictor of claim 1 where the program attribute predictor comprises a neural network encoder and a neural network decoder and where the neural network encoder has a gated recurrent neural network architecture. However, Bhaskar teaches neural network encoders and decoders. See ¶ 0140, e.g. “neural network.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feser’s input-output with Bhaskar’s neural network encoder in order to provide unsupervised learning as suggested by Bhaskar. Also, Bonawitz teaches a gated recurrent neural network architecture. See Bonawitz, ¶ 0067. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bhaskar’s neural network with Bonawitz’s gated recurrent neural network, as a person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. Since a gated recurrent neural network is one of a finite number of neural network models, it would have been obvious to implement such a model.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Feser and Menon as applied above, and further in view of United States Patent Application Publication 2014/0236578 by Malon et al. (“Malon”).

	In regard to claim 13, Feser and Menon do not expressly disclose:
13. The computer program predictor of claim 1 where the program attribute predictor comprises a neural network encoder which is a differentiable mapping from a set of M input-output examples generated by a single program to a latent real-valued vector. However, Malon teaches a neural network encoder for mapping input to a vector. See ¶ 0037, e.g. “vector.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Malon’s set of input-output examples with Malon’s encoded vector in order to provide flexibility and generality as suggested by Malon (see ¶ 0036).

	In regard to claim 14, Feser and Menon do not expressly disclose:
14. The computer program predictor of claim 13 where [a] decoder is a differentiable mapping from the latent real-valued vector produced by the encoder to predictions of attributes of the program. However, Malon teaches mapping from a vector. See ¶ 0037, e.g. “a decoder D to restore the inputs.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feser’s attributes with Malon’s decoder in order to provide flexibility and generality as suggested by Malon (see ¶ 0036).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Feser and Menon as applied above, and further in view of Bhaskar and “Probabilistic Collaborative Filtering with Negative Cross Entropy” by Bellogin et al. (“Bellogin”).

	In regard to claim 15, Feser and Menon do not expressly disclose:
15. The computer program predictor of claim 1 where the program attribute predictor is a neural network having been trained using negative cross-entropy. However, Bhaskar teaches the use of a feed-forward neural network encoder/decoder. See Bhaskar, ¶ 0140. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feser’s algorithm with Bhaskar’s neural network in order to provide unsupervised learning as suggested by Bhaskar. Also, Bellogin teaches negative cross-entropy. See Bellogin, section 2.3, e.g. “negative cross entropy.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bhaskar’s neural network with Bellogin’s negative cross entropy in order to assess relevance distribution distances and reward relevance over rating value accuracy as suggested by Bellogin (see the end of section 3.3, 4th page, left column).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Feser and Menon as applied above, and further in view of United States Patent 8,606,739 to Apacible et al. (“Apacible”).

	In regard to claim 18, Feser and Menon do not expressly teach:
18. The computer program predictor of claim 1 wherein the search component comprises a cache and is configured to cache intermediate results of the search and to reuse the cached intermediate results. However, Apacible teaches the use of a search cache. See Apacible, Fig. 1, element 170 and related text at col. 14, lines 9-23, e.g. “cache.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feser’s search with Apacible’s cache in order to provide results of a query without the computational cost of a search as is known to those of ordinary skill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2012/0011084 by Gulwani et al. teaches program learning given inputs and outputs. See ¶ 0160, “Given input-output examples, a semantic entity manipulation program P can be learned, which when run on the other non-exemplary inputs computes the desired outputs.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James D. Rutten/Primary Examiner, Art Unit 2121